1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SAMMY L. PAGE,                                  )   Case No.: 1:16-cv-00522-AWI-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER GRANTING RESPONDENT’S MOTION
                                                     )   FOR EXTENSION OF TIME AND REQUEST TO
13          v.                                       )   RESET HEARING
                                                     )
14   AUDREY KING,
                                                     )   (Docs. 128, 130)
15                  Respondent.                      )
                                                     )   THIRTY-DAY DEADLINE
16                                                   )

17          On February 26, 2020, Respondent filed an unopposed motion for extension of time to file

18   responses to (1) Petitioner’s post-remand brief on the due process claim; (2) Petitioner’s motion to file

19   a second amended petition for writ of habeas corpus; and Petitioner’s motion to declare state court

20   exhaustion of Fourteenth Amendment claim to be unnecessary or excused. Good cause appearing

21   therefore, the Court ORDERS:

22               1. Respondent’s motion for extension of time is GRANTED. Respondent shall file

23                  responses within thirty days from the date of service of this order; and

24               2. The motion hearing is reset to May 4, 2020 at 10 a.m. before Judge Thurston at the

25                  United States Courthouse, located at 510 19th Street, Bakersfield, Ca.

26   ///

27   ///

28

                                                         1
1           Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

2    1652736, if they provide written notice of their intent to do so to the Courtroom Deputy Clerk at least

3    five court days before the hearing date.

4
5    IT IS SO ORDERED.

6       Dated:     February 27, 2020                          /s/ Jennifer L. Thurston
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
